Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9,11-13, 15-18, and 20 are rejected (or provisionally rejected ) on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 11-20  of U.S. Patent No. of allowed copending Application No. 15/788065 (reference application)( as of the date of the this Office action 15/788065 (reference application) has not been assigned a patent no) in view of Woods (US Publication 2013/0228535 previously recited). Allowed copending Application no. 15/788065 discloses all the claimed features of applicant’s invention except for wherein the vertical displacement structure includes a first portion configured to extend perpendicularly from the mounting surface adjacent to the first portion of the rearward portion.   Wood discloses a bike rack with a vertical displacement structure that includes a first portion (as illustrated below) configured to extend perpendicularly from the mounting surface adjacent to the first 

    PNG
    media_image1.png
    497
    854
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art to have provided displacement vertical structure with a first portion configured to extend perpendicularly from the mounting surface adjacent to the first portion of the rearward portion for elevating a bike portion as taught to be desirable by Wood. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented (allowed application 15/788065 has not been formally issued).


Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive. Applicant argues that the double patenting because copending application 15/788065 has been amended to recite the vertical displacement structure in its independent claims; however, such argument is not persuasive. As discussed above, previous cited reference to Wood teaches such feature of vertical displacement with first portion extending perpendicularly from mounting surface provide an elevated structure of the bike.    Consequently, dependent claims 4-6, 15, and 20 of this instant application recites the vertical displacement structure and together with independent claims 1, 11, 16 from which they depend respectively in view of Wood teaches what is claimed in the copending Application No. 15/788065.   Furthermore,  the features of the vertical displacement structure of 15/788065 are encompassed within claims 4-6, 15, and 20 of this instant application and the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc